ON REHEARING.
AILSHIE, C. J.
A rehearing was granted, and we have again heard and examined this case with diligence and care. Appellants are perhaps correct in some of the technical legal contentions they make as to the strict observance by the parties hereto of the rules and requirements that have generally been recognized as surrounding and protecting the transactions of business corporations. They are confronted, however, by the more important and overwhelming consideration that the equities of the case are against them. Counsel for appellants cites much ecclesiastical law pronouncing “woe unto . . . . scribes and Pharisees, hypocrites” (23 Matthew, 23-28; 11 Luke, 52; 15 Matthew, 19 and 20, and 7 Matthew 18-20) and seems to think these citations peculiarly applicable to his adversaries. The authority from which the foregoing citations are made commands the highest respect in this court, which ever endeavors to be guided by the spirit of its precepts in a human endeavor to administer justice under the laws of this state. The foregoing citations, when brought to bear on the facts and circumstances of this case, remind us forcibly of that other even more imperative command of ecclesiastical equity that “Whatsoever ye would that men should do to you, do ye even so to them” (7 Matthew, 12), the observance of which would doubtless have saved both litigants’ and courts’ time and perplexity in this case.
The facts of this case are set forth at considerable length in the original opinion, and so it would be useless to reiterate *767them here. Judgment was entered for an aggregate amount of $34,536.28, and a decree of foreclosure was entered. It appears, and indeed is conceded, that the property involved in the action is not worth anything like the amount of the judgment. The appellants have contended that they should have had more credits than they have received and that the respondent has taken possession and disposed of a considerable amount of property for which no credit has been allowed. On this point the record is so vague and uncertain that the court would not feel justified in disturbing the findings of the trial court in this respect. But counsel for respondent on the oral argument stated that a deficiency judgment would be of no value to the respondent and that the respondent could not realize anything like the amount of the judgment out of the property involved, and that the respondent' was willing to have the court reduce the judgment in a sum not exceeding $10,000.
In view of the fact that there is no dispute or question about the appellant corporation receiving the money which it is charged was loaned, and that the same has not been paid back to the bank, and in view of the further fact that there is no one interested in this ease who could be termed an innocent third party or who has parted with any money or thing of value for the benefit of the corporation since the incurring of this indebtedness or execution of this mortgage, we feel that the technical objections as to the execution of the mortgage should be brushed aside and subordinated to the more vital question of the equities of the case.
This loan was made and the mortgage was subsequently executed as security for the money advanced, and the corporation had the benefit thereof 'and ought to pay the same. No legal or equitable reason has been presented to us why this should not be done. We have concluded that the judgment in this case should be modified to the extent of reducing it in the sum of $10,000, and the cause is hereby remanded to the trial court with direction to enter a modified judgment reducing the original judgment in the sum of $10,000, and *768as so modified the judgment of the lower court will he affirmed.
The appellants have already paid the costs of filing this appeal and the transcripts and their briefs. The respondent will pay its own costs incurred on this appeal.
Sullivan, J., concurs.